Citation Nr: 1000407	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-10 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease at L5-S1 with right hip pain.

2.  Entitlement to a total rating due to individual 
unemployability caused by service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had many years of service in the United States 
Army Reserve, including a period of active duty training from 
August to December 1992.  From March 2003 to March 2004, he 
was called to active duty in support of Operation Enduring 
Freedom.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision by the RO.  

After reviewing the record, the Board finds that there is a 
potential issue of entitlement to a TDIU.  That issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Since service connection became effective March 9, 2004, 
there is no evidence that the Veteran's lumbar spine 
disability results in forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or, intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for degenerative disc disease at L5-S1 with right hip pain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist in the development of his claims for an 
initial rating in excess of 10 percent for degenerative disc 
disease with right hip pain.  38 U.S.C.A.  §§ 5103, 5103A; 
38 C.F.R.  § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

In March 2004, the Veteran filed a claim of entitlement to 
service connection for back disability.  In May 2004, the RO 
granted that claim and assigned a 10 percent rating, 
effective March 9, 2004.  By virtue of establishing service 
connection for degenerative disc disease with right hip pain 
in May 2004, the Veteran substantiated his claim.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, after the Veteran perfected his appeal with 
respect to the rating percentage, the RO notified the Veteran 
of the information and evidence necessary to substantiate and 
complete his claim for an increased rating, including the 
evidence to be provided by the Veteran, and notice of the 
evidence the RO would attempt to obtain.  See VA letters 
dated in December 2005 and March 2006.  In determining the 
disability rating, the RO noted that it would consider 
evidence of the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition symptoms on employment.  In this regard, VA 
emphasized the importance of treatment records from VA, as 
well as private health care providers; employers statements 
as to job performance, lost time, or other information as to 
the effect of the Veteran's service-connected disability on 
his ability to work; and Social Security records.  VA also 
requested statements discussing his disability symptoms from 
people who had witnessed their effect on the Veteran.  

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claim.  The RO obtained 
the Veteran's records reflecting his treatment by VA from May 
2004 through March 2007.  VA offered the Veteran an 
opportunity to present relevant evidence and testimony at a 
hearing on appeal.  To date, however, he has declined that 
offer.  

VA examinations with respect to the issue on appeal were 
obtained in December 2004 and March 2006.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions/findings obtained in this case are more than 
adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to 
include service treatment records, VA treatment records, 
comprehensive physical examinations, and the statements of 
the appellant, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

The Board has considered the request from the Veteran's 
representative that the Veteran be scheduled for an 
additional examination to discern the current level of 
disability due to his service-connected back disorder.  
Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability.  Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  
38 C.F.R. § 3.327 (2009).

In this case, however, the medical evidence does not indicate 
a material change in the Veteran's service-connected low back 
disability since his last VA examination.  Neither he nor his 
representative have submitted any additional evidence 
reflecting a material change in the Veteran's back disability 
since his last VA examination, nor have they identified any 
outstanding evidence reflecting such change.  In addition, 
neither the Veteran nor his representative have cited any 
deficits in the prior examination which could require the 
need for an additional examination.  Rather, the VA 
examination reports currently on file reflect that the 
examiners reviewed the Veteran's medical history, documented 
his current medical conditions, interviewed and examined the 
Veteran, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examinations are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding information which could 
used to support his appeal; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Under such 
circumstances, further development would unnecessarily impose 
additional burdens upon the Board with no possibility of any 
benefit flowing to the Veteran.  Accordingly, such 
development is not warranted.  See Soyini v.  Derwinski, 1 
Vet.  App.  540, 546 (1991).  Therefore, the Board will 
proceed to the merits of the appeal.

Analysis

The Veteran contends that the initial 10 percent rating for 
his service-connected back disability does not adequately 
reflect the level of impairment caused by that disorder.  
Therefore, he maintains that an increased rating is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

The Veteran's degenerative disc disease at L5-S1 with right 
hip pain is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  It is rated in one of two ways:  
either on the basis of the total duration of incapacitating 
episodes or on the basis of a general formula for rating 
diseases or injuries of the spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  A 20 percent rating is warranted when 
there are incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A 40 percent rating was warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243

For the purpose of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the noted ratings may be assigned with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

A 10 percent rating is warranted for degenerative disc 
disease at L5-S1, when forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; or, when the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, when muscle spasm, guarding, or 
localized tenderness does not result in an abnormal gait or 
abnormal spinal contour; or, when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for degenerative disc 
disease at L5-S1, when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are evaluated under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, service connection is granted and an initial rating 
award is at issue separate ratings can be assigned for 
separate periods from the time service connection became 
effective.)  Fenderson v. West, 12 Vet. App. 119 (1999).  
That is, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the service connection claim was 
filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

A review of the evidence, including the reports of VA 
examinations in April 2004 and March 2006 and consultations 
with the VA Neurology Service in November 2005 discloses that 
since service, the Veteran has been treated periodically for 
his service-connected degenerative disc disease at L5-S1 with 
right hip pain.  In addition to pain, it is manifested 
primarily by complaints of morning stiffness and limitation 
of motion.  However, there is no competent evidence that the 
Veteran's service-connected back disability is productive of 
any incapacitating episodes as defined by VA.  

The VA examination reports are negative for findings of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  VA treatment 
records are also silent in this respect.  Indeed, the March 
2006 examination specifically noted that there was no 
evidence of muscle spasm or muscular asymmetry.  He was 
capable of bending over to 100 degrees repeatedly.  Moreover, 
the Veteran is able to flex his thoracolumbar spine to at 
least 70 degrees, and he demonstrates a combined range of low 
back motion of at least 208 degrees.  Nevertheless, the 
Veteran contends increased ratings for his service-connected 
back disability is warranted on the basis of severe pain 
which increases with exertion.  He states that it limits his 
functional capacity, especially with lifting or prolonged 
standing or sitting.  Such contentions necessitate 
consideration of the factors noted in DeLuca above.

While the Veteran complains of severe back pain, the Board 
notes that the rating schedule contemplates painful joint 
motion and recognizes pain as a potential cause of functional 
loss.  38 C.F.R. §§ 4.45, 4.59.  Pain evidenced by visible 
behavior and supported by adequate pathology is indicative of 
functional loss (evidence added).  38 C.F.R. § 4.40.  
Actually painful joints are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  A little used part of the musculoskeletal system may 
be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  The functional 
loss due to pain is rated at the same level as the functional 
loss where motion is impeded.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Although the Veteran complains of severe low back pain, he 
currently has at least the minimum compensable evaluation for 
his low back.  Even with consideration of his severe pain, 
the preponderance of the evidence is generally negative for 
adequate pathology which could meet or more nearly 
approximate the criteria for a higher rating for back 
disability at any time since service connection became 
effective.  For example, although the Veteran reports that 
his back disability prevents him from sitting or standing for 
prolonged periods of time, he generally does not use a brace 
on either knee or require an assistive device for ambulation.  
While he reports increased pain with repetitive motion, he 
does not report additional limitation of motion, muscle 
fatigue, or weakness.  Moreover, the preponderance of the 
evidence shows that functional loss does not exceed that 
contemplated by any of the ratings currently assigned.  In 
fact, the competent objective evidence of record is generally 
negative for signs of diminished use of his back or either 
lower extremity.  He does not demonstrate weakness or atrophy 
of the associated muscles, and the preponderance of the 
evidence shows that the strength is full at 5/5.  Moreover, 
his reflexes and sensation are generally normal, and there is 
no competent evidence of incoordination or instability of 
station.  Recognition is given to the fact the findings of a 
February 2004 VA examination indicated that the Veteran had 
pain at 60 degrees of forward flexion.  However, it was also 
noted that repetitive motion allowed for a maximum forward 
flexion of 87 degrees.  In other words, repetitive motion 
actually provided for improved functional capacity.  Coupled 
with subsequent examination and treatment reports, which also 
show forward flexion limited to no less than 70 degrees, the 
Board finds that although he complains of severe back pain, 
it is generally not supported competent evidence of objective 
pathology.  Accordingly, the preponderance of the evidence is 
against a higher evaluation of the Veteran's service-
connected low back disability on the basis of the 
considerations in DeLuca.

At times, the Veteran's back pain reportedly radiates into 
his lower extremities; however, the preponderance of the 
evidence shows that the Veteran does not warrant a separate 
rating for neurologic disability.  In this regard, the Board 
notes that the VA neurologic consultations in November 2005 
were essentially normal.  The consultants found the 
manifestations of the Veteran's back disability consistent 
with sacroiliac tendinitis rather than signs or symptoms 
suggesting disc disease or spinal disease.  Therefore, they 
concluded that there was no need for further workup.  In 
addition, the Veteran has denied the presence of other 
associated objective neurologic abnormalities, such as bowel 
or bladder impairment.  The March 2006 VA examination report 
also indicated that it was unlikely that any of the Veteran's 
neurological complaints were related to his low back 
disability.

In light of the foregoing, the Board concludes that since 
service connection became effective on March 9, 2004, the 
Veteran has met or more nearly approximated the criteria for 
the 10 percent evaluation currently in effect.  Accordingly, 
an increased rating is not warranted, and the appeal is 
denied.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the Veteran's service-connected back disability.  Ordinarily, 
the VA Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected low back 
syndrome with multi-level arthritis of the lumbosacral spine.  
In this regard, the record does not show that the Veteran has 
required frequent hospitalizations for his service-connected 
low back syndrome. There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria. In short, the 
evidence does not support the proposition that the Veteran's 
degenerative disc disease at L5-S1 with right hip pain 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease at L5-S1 with right hip pain is 
denied.


REMAND

In March 2006, during the course of this appeal, the RO 
denied the Veteran's claim of entitlement to a TDIU.  On VA 
Form 9, dated later that month, the Veteran continued to 
raise contentions to the effect that he was unemployable due 
to his service-connected degenerative disc disease at L5-S1 
with right hip pain.  Construed in a manner most favorable to 
the Veteran, such contentions effectively constitute a timely 
Notice of Disagreement with the RO's March 2006 
determination.  Under such circumstances, the Veteran must be 
issued a Statement of the Case (SOC).  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED 
for the following action: 

Issue the Veteran and his representative 
an SOC concerning the claim of 
entitlement to a TDIU.  If, and only if, 
the Veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 
202 (2002). 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


